DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Previous objections are withdrawn in view of Applicant’s amendment filed December 7, 2021.

Claim Rejections - 35 USC § 112
3.	Previous rejections are withdrawn in view of Applicant’s amendment filed December 7, 2021.

Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed December 7, 2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102(a)(2) rejections of claims 1-4, 6-17, and 19-22 and the previous 35 U.S.C. 103 rejections of claims 5 and 18 have been withdrawn. 

Allowable Subject Matter
5.	Applicant has canceled claim 9. 
6.	Claims 1-8 and 10-22 are allowed.
7.	Claims 1-8 and 10-22 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Alwon (US Pat. Pub. 2019/0302290) fails to anticipate or render obvious a method of training a machine learning (ML) system for seismic interpretation, comprising: training an interpreter ML model to learn to interpret the training data by performing adversarial training of a generator function that is augmented by a geologic objective 
Claim 14 is allowed because the closest prior art, Alwon (US Pat. Pub. 2019/0302290) fails to anticipate or render obvious a machine learning (ML) system for seismic interpretation, comprising: an interpreter ML model represented in executable code and comprising a geologic objective function and configured to learn to interpret the training data by performing adversarial training of a generator function that is augmented by the geologic objective function that combines reconstruction loss with geologic fit so that the adversarial training of the augmented generator function both optimizes for accuracy of fault prediction and optimizes the geologic fit measured by a discriminator ML model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 21 is allowed because the closest prior art, Alwon (US Pat. Pub. 2019/0302290) fails to anticipate or render obvious a method of automated seismic interpretation, comprising: training an interpreter ML model to learn to interpret the training data by performing adversarial training of a generator function that is augmented by a geologic objective function that combines reconstruction loss with geologic fit so that the adversarial training of the augmented generator function both optimizes for accuracy of fault prediction and optimizes the geologic fit measured by a discriminator ML model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/5/2022